      Case 19-33073-sgj13 Doc 34 Filed 02/03/20                               Entered 02/03/20 09:09:57            Page 1 of 16
Allmand Law Firm, PLLC
860 Airport Freeway, Suite 401
Hurst, TX 76054



Bar Number: 24027134
Phone: (214) 265-0123

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION
In re: Layi Adio Oladapo                          xxx-xx-9594             §          Case No:     19-33073-13
       5502 Luna Drive                                                    §
                                                                                     Date:        10/2/2019
       Rowlett, TX 75088                                                  §
                                                                          §          Chapter 13
                                                                          §
      Tosanbami Olubunmi Oladapo                  xxx-xx-9652
      5502 Luna Drive
      Rowlett, TX 75088



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.
    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     Variable                      Value of Non-exempt property per § 1325(a)(4):       $2,554.78
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $82,850.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 60 months
      Case 19-33073-sgj13 Doc 34 Filed 02/03/20                             Entered 02/03/20 09:09:57                    Page 2 of 16
Case No:      19-33073-13
Debtor(s):    Layi Adio Oladapo
              Tosanbami Olubunmi Oladapo



                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17
A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $1,000.00     per month, months    1       to    3    .
             $1,450.00     per month, months    4       to    4    .
             $1,400.00     per month, months    5       to   60    .

          For a total of    $82,850.00      (estimated " Base Amount ").
          First payment is due     10/13/2019       .
          The applicable commitment period ("ACP") is        60   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
             $2,554.78        .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                           SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                     Allmand Law Firm, PLLC             , total:        $3,700.00     ;
      $231.00   Pre-petition;             $3,469.00     disbursed by the Trustee.




                                                                  Page 2
      Case 19-33073-sgj13 Doc 34 Filed 02/03/20                            Entered 02/03/20 09:09:57                  Page 3 of 16
Case No:     19-33073-13
Debtor(s):   Layi Adio Oladapo
             Tosanbami Olubunmi Oladapo

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)
Home Point Financial Corporation                     $3,000.00        Various           0.00%        Month(s) 1-41                    Pro-Rata
5502 Luna Drive Rowlett Texas 75088

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata
BMO Harris Bank                                    $25,277.79         $22,000.00       6.50%                                          Pro-Rata
2013 Kenworth T660

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

CIT                                                                    $4,063.00       6.50%                                          Pro-Rata
2009 Utility Trailer Reefer
Gateway One Lending & Finance                                         $12,752.00       6.50%                                          Pro-Rata
2009 mercedes gl550

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.




                                                                 Page 3
      Case 19-33073-sgj13 Doc 34 Filed 02/03/20                           Entered 02/03/20 09:09:57                  Page 4 of 16
Case No:     19-33073-13
Debtor(s):   Layi Adio Oladapo
             Tosanbami Olubunmi Oladapo

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.           VALUE                  TREATMENT
                           COLLATERAL
BMO Harris Bank                                                           $41,637.21        $22,000.00 Surrender
2013 1126 KENWORTH T660
CIT                                                                       $30,032.25        $22,000.00 Surrender
2012 Kenworth T700
CIT                                                                       $18,374.80        $10,000.00 Surrender
1991 Heil Trailer Crude Oil Tanker
CIT                                                                       $31,027.04        $10,000.00 Surrender
1993 VIM Crude Oil Tanker
CIT                                                                        $3,724.42          $6,000.00 Surrender
2009 Peterbuilt 387

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

AmeriCredit/GM Financial                                     2016 Cadilac                                                       $30,402.00
City of Rowlett Appraisal                                    5502 Luna Drive Rowlett Texas 75088                                 $2,211.41
Dallas Co Community College Appraisal                        5502 Luna Drive Rowlett Texas 75088                                   $287.78
Dallas County Appraisal                                      5502 Luna Drive Rowlett Texas 75088                                   $563.11
Garland ISD Appriasal                                        5502 Luna Drive Rowlett Texas 75088                                 $3,862.36

Home Point Financial Corporation                             5502 Luna Drive Rowlett Texas 75088                               $205,799.00
Parkland Hospital Appraisal                                  5502 Luna Drive Rowlett Texas 75088                                   $647.19

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                     SCHED. AMT.       TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)




                                                                Page 4
       Case 19-33073-sgj13 Doc 34 Filed 02/03/20                        Entered 02/03/20 09:09:57               Page 5 of 16
Case No:     19-33073-13
Debtor(s):   Layi Adio Oladapo
             Tosanbami Olubunmi Oladapo

I.    SPECIAL CLASS:

                              CREDITOR                                      SCHED. AMT.    TERM (APPROXIMATE)       TREATMENT
                                                                                            (MONTHS __ TO __)

JUSTIFICATION:



J.    UNSECURED CREDITORS:

                       CREDITOR                            SCHED. AMT.                             COMMENT
Amex                                                              $793.00
Amex                                                              $714.00
BMO Harris Bank                                                 $3,277.79 Unsecured portion of the secured debt (Bifurcated)
BMO Harris Bank                                                $19,637.21 Unsecured portion of surrendered property
Burling Bank (BHG)                                           $105,000.00
Capital One                                                     $6,410.00
Chase Card Services                                            $10,086.00
Chase Card Services                                             $9,076.00
Chase Card Services                                             $8,694.00
CIT                                                             $8,032.25 Unsecured portion of surrendered property
CIT                                                             $8,374.80 Unsecured portion of surrendered property
CIT                                                            $21,027.04 Unsecured portion of surrendered property
Citibank/The Home Depot                                         $2,367.00
Comenitybank/Jared                                                $685.00
Credit First National Association                               $1,864.00
Credit Protection Association                                   $1,108.00
EnerBankUSA                                                     $9,770.00
Freedom Plus                                                   $20,943.00
Jareds Jewelers                                                   $700.00
Marcus by Goldman Sachs                                        $13,296.00
NTTA                                                              $116.91
Quick Pass Customer Service Center                                 $39.60
Southern Tire Mart                                              $2,000.00
TXU/Texas Energy                                                   $58.00

TOTAL SCHEDULED UNSECURED:                                   $254,069.60

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                    10%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                  § 365 PARTY                      ASSUME/REJECT        CURE AMOUNT        TERM (APPROXIMATE)       TREATMENT
                                                                                            (MONTHS __ TO __)

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.    SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.



                                                              Page 5
        Case 19-33073-sgj13 Doc 34 Filed 02/03/20                            Entered 02/03/20 09:09:57                    Page 6 of 16
Case No:     19-33073-13
Debtor(s):   Layi Adio Oladapo
             Tosanbami Olubunmi Oladapo

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:
The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.




                                                                   Page 6
      Case 19-33073-sgj13 Doc 34 Filed 02/03/20                              Entered 02/03/20 09:09:57                    Page 7 of 16
Case No:     19-33073-13
Debtor(s):   Layi Adio Oladapo
             Tosanbami Olubunmi Oladapo

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:
All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."




                                                                   Page 7
      Case 19-33073-sgj13 Doc 34 Filed 02/03/20                              Entered 02/03/20 09:09:57                   Page 8 of 16
Case No:     19-33073-13
Debtor(s):   Layi Adio Oladapo
             Tosanbami Olubunmi Oladapo

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:
No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.




                                                                  Page 8
      Case 19-33073-sgj13 Doc 34 Filed 02/03/20                             Entered 02/03/20 09:09:57                   Page 9 of 16
Case No:     19-33073-13
Debtor(s):   Layi Adio Oladapo
             Tosanbami Olubunmi Oladapo

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                  Page 9
     Case 19-33073-sgj13 Doc 34 Filed 02/03/20                           Entered 02/03/20 09:09:57                   Page 10 of 16
Case No:     19-33073-13
Debtor(s):   Layi Adio Oladapo
             Tosanbami Olubunmi Oladapo

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Weldon Reed Allmand
Weldon Reed Allmand, Debtor's(s') Attorney                                Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Weldon Reed Allmand                                                   24027134
Weldon Reed Allmand, Debtor's(s') Counsel                                 State Bar Number




                                                               Page 10
     Case 19-33073-sgj13 Doc 34 Filed 02/03/20                            Entered 02/03/20 09:09:57                Page 11 of 16
Case No:     19-33073-13
Debtor(s):   Layi Adio Oladapo
             Tosanbami Olubunmi Oladapo



                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the  3rd day of February, 2020       :

(List each party served, specifying the name and address of each party)


Dated:            February 3, 2020                                        /s/ Weldon Reed Allmand
                                                                          Weldon Reed Allmand, Debtor's(s') Counsel

AmeriCredit/GM Financial                            Burling Bank (BHG)                                  CIT
xxxxxxxx8106                                        xx6425                                              xxx-xxxxxx1-001
Attn: Bankruptcy                                    141 W Jackson Blvd Suite 110                        P.O. Box 4153
PO Box 183853                                       Chicago, IL 60604                                   Oklahoma City, OK 73124
Arlington, TX 76096


Amex                                                Capital One                                         CIT
xxxxxxxxxxxx3403                                    xxxxxxxxxxxx1588                                    xxx-xxxxxx1-003
Correspondence/Bankruptcy                           Attn: Bankruptcy                                    P.O. Box 4153
PO Box 981540                                       PO Box 30285                                        Oklahoma City, OK 73124
El Paso, TX 79998                                   Salt Lake City, UT 84130


Amex                                                Chase Card Services                                 CIT
xxxxxxxxxxxx6363                                    xxxxxxxxxxxx2532                                    xxx-xxxxxx2-002
Correspondence/Bankruptcy                           Attn: Bankruptcy                                    P.O. Box 4153
PO Box 981540                                       PO Box 15298                                        Oklahoma City, OK 73124
El Paso, TX 79998                                   Wilmington, DE 19850


Attorney General of Texas/ Child                    Chase Card Services                                 CIT
Support                                             xxxxxxxxxxxx7343                                    xxxxxxxxx2-003
Bankruptcy Reporting Contact                        Attn: Bankruptcy                                    P.O. Box 4153
OAG/ CSD/ Mail Code 38                              PO Box 15298                                        Oklahoma City, OK 73124
P. O. Box 12017                                     Wilmington, DE 19850
Austin, TX 78711-2017

BMO Harris Bank                                     Chase Card Services                                 Citibank/The Home Depot
xxxxxxx3391                                         xxxxxxxxxxxx6808                                    xxxxxxxxxxxx5784
PO Box 1111                                         Attn: Bankruptcy                                    Attn: Recovery/Centralized Bankruptcy
Madison, WI 53701                                   PO Box 15298                                        PO Box 790034
                                                    Wilmington, DE 19850                                St Louis, MO 63179


BMO Harris Bank                                     CIT                                                 City of Rowlett Appraisal
xxxxxxx6787                                         xxx-xxxxxx1-000                                     c/oLinebarger Goggan Blair &
PO Box 1111                                         P.O. Box 4153                                       Sampson LLP
Madison, WI 53701                                   Oklahoma City, OK 73124                             Attn Officer or Managing Agent
                                                                                                        2323 Bryan Street, Ste 1600
                                                                                                        Dallas, TX 75201




                                                               Page 11
     Case 19-33073-sgj13 Doc 34 Filed 02/03/20                Entered 02/03/20 09:09:57    Page 12 of 16
Case No:     19-33073-13
Debtor(s):   Layi Adio Oladapo
             Tosanbami Olubunmi Oladapo

Comenitybank/Jared                        Gateway One Lending & Finance           Parkland Hospital Appraisal
xxxxxxxxxxxx6264                          xxxxxxxxxx8194                          c/oLinebarger Goggan Blair &
Attn: Bankruptcy Dept                     175 North Riverview Drive               Sampson LLP
PO Box 182125                             Suite 100                               Attn: Officer or Managing Agent
Columbus, OH 43218                        Anaheim, CA 92808                       2323 Bryan Street, Ste 1600
                                                                                  Dallas, TX 75201

Credit First National Association         Home Point Financial Corporation        Quick Pass Customer Service Center
xxxxx7433                                 xxxxxxxxx4213                           xxxx7680
Attn: Bankruptcy                          Attn: Bankruptcy Dept                   PO Box 71116
PO Box 81315                              PO Box 790309                           Charlotte, NC 28272
Cleveland, OH 44181                       Saint Louis, MO 63179


Credit Protection Association             Internal Revenue Service                Southern Tire Mart
xxxx1159                                  Insolvency                              P.O. Box 1000, Dept 143
Attn: Bankruptcy                          P.O. Box 21126                          Memphis, TN 38148
PO Box 802068                             Philadelpia, PA 19114
Dallas, TX 75318


Dallas Co Community College               Jareds Jewelers                         State Comptroller
Appraisal                                 375 Ghent Rd.                           Revenue Accounting Div Bankrup
c/oLinebarger Goggan Blair &              Akron, OH 44333                         PO Box 13528
Sampson LLP                                                                       Austin, Tx 78111
Attn: Officer or Managing Agent
2323 Bryan Street, Ste 1600

Dallas County Appraisal                   Layi Adio Oladapo                       Texas Alcoholic Beverage Comm
c/oLinebarger Goggan Blair &              5502 Luna Drive                         Licences and Permits Division
Sampson LLP                               Rowlett, TX 75088                       P.O. Box 13127
Attn: Office or Managing Agent                                                    Austin, TX 78711-3127
2777 N Stemmons Frwy Suite 1000
Dallas, TX 75207

EnerBankUSA                               Linebarger Goggan Blair et al           TEXAS EMPLOYMENT COMMISSION
xxxxxx5881                                2777 N. Stemmons Freeway, Suite         TEC BUILDING-BANKRUPTCY
Attn: Bankruptcy                          1000                                    101 E. 15TH STREET
1245 Brickyard Rd Ste 600                 Dallas, Texas 75207                     AUSTIN, TX 78778
Salt Lake City, UT 84106


Freedom Plus                              Marcus by Goldman Sachs                 Tom Powers
xxxxxxx0808                               xxxxxxxxx6957                           Office of the Standing Ch. 13 Trustee
Attn: Bankruptcy                          Attn: Bankruptcy                        125 E. John Carpenter Freeway
PO Box 2340                               PO Box 45400                            11th Floor, Suite 1100
Phoenix, AZ 85002                         Salt Lake City, UT 84145                Irving, TX 75062


Garland ISD Appriasal                     NTTA                                    Tom Powers
Gay,McCall,Isaacks,Gordon&Roberts,        xxxxx1934                               Standing Chapter 13 Trustee
PC                                        PO Box 660244                           125 E. John Carpenter Freeway
Attn: Officer or Managing Agent           Dallas, TX 75266                        11th Floor, Suite 1100
1919 S. Shiloh Rd., Ste 310 LB 40                                                 Irving, TX 75062
Garland, TX 75042




                                                   Page 12
     Case 19-33073-sgj13 Doc 34 Filed 02/03/20      Entered 02/03/20 09:09:57   Page 13 of 16
Case No:     19-33073-13
Debtor(s):   Layi Adio Oladapo
             Tosanbami Olubunmi Oladapo

TXU/Texas Energy
xxxxxxxxxxxx2861
Attn: Bankruptcy
PO Box 650393
Dallas, TX 75265


United States Attorney - NORTH
3rd Floor, 1100 Commerce St.
Dallas, TX 75242




United States Trustee
1100 Commerce St., Room 976
Dallas, TX 75242




                                          Page 13
       Case 19-33073-sgj13 Doc 34 Filed 02/03/20                       Entered 02/03/20 09:09:57           Page 14 of 16
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

  IN RE: Layi Adio Oladapo                                                        CASE NO.   19-33073-13
                                      Debtor


          Tosanbami Olubunmi Oladapo                                              CHAPTER    13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on February 3, 2020, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                   /s/ Weldon Reed Allmand
                                   Weldon Reed Allmand
                                   Bar ID:24027134
                                   Allmand Law Firm, PLLC
                                   860 Airport Freeway, Suite 401
                                   Hurst, TX 76054
                                   (214) 265-0123



AmeriCredit/GM Financial                           BMO Harris Bank                            Chase Card Services
xxxxxxxx8106                                       xxxxxxx3391                                xxxxxxxxxxxx2532
Attn: Bankruptcy                                   PO Box 1111                                Attn: Bankruptcy
PO Box 183853                                      Madison, WI 53701                          PO Box 15298
Arlington, TX 76096                                                                           Wilmington, DE 19850


Amex                                               BMO Harris Bank                            Chase Card Services
xxxxxxxxxxxx3403                                   xxxxxxx6787                                xxxxxxxxxxxx7343
Correspondence/Bankruptcy                          PO Box 1111                                Attn: Bankruptcy
PO Box 981540                                      Madison, WI 53701                          PO Box 15298
El Paso, TX 79998                                                                             Wilmington, DE 19850


Amex                                               Burling Bank (BHG)                         Chase Card Services
xxxxxxxxxxxx6363                                   xx6425                                     xxxxxxxxxxxx6808
Correspondence/Bankruptcy                          141 W Jackson Blvd Suite 110               Attn: Bankruptcy
PO Box 981540                                      Chicago, IL 60604                          PO Box 15298
El Paso, TX 79998                                                                             Wilmington, DE 19850


Attorney General of Texas/ Child                   Capital One                                CIT
Support                                            xxxxxxxxxxxx1588                           xxx-xxxxxx1-000
Bankruptcy Reporting Contact                       Attn: Bankruptcy                           P.O. Box 4153
OAG/ CSD/ Mail Code 38                             PO Box 30285                               Oklahoma City, OK 73124
P. O. Box 12017                                    Salt Lake City, UT 84130
Austin, TX 78711-2017
       Case 19-33073-sgj13 Doc 34 Filed 02/03/20                     Entered 02/03/20 09:09:57              Page 15 of 16
                                    UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION

  IN RE: Layi Adio Oladapo                                                         CASE NO.   19-33073-13
                                  Debtor


          Tosanbami Olubunmi Oladapo                                               CHAPTER    13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                  (Continuation Sheet #1)

CIT                                            Credit First National Association               Gateway One Lending & Finance
xxx-xxxxxx1-001                                xxxxx7433                                       xxxxxxxxxx8194
P.O. Box 4153                                  Attn: Bankruptcy                                175 North Riverview Drive
Oklahoma City, OK 73124                        PO Box 81315                                    Suite 100
                                               Cleveland, OH 44181                             Anaheim, CA 92808


CIT                                            Credit Protection Association                   Home Point Financial Corporation
xxx-xxxxxx1-003                                xxxx1159                                        xxxxxxxxx4213
P.O. Box 4153                                  Attn: Bankruptcy                                Attn: Bankruptcy Dept
Oklahoma City, OK 73124                        PO Box 802068                                   PO Box 790309
                                               Dallas, TX 75318                                Saint Louis, MO 63179


CIT                                            Dallas Co Community College Appraisal           Internal Revenue Service
xxx-xxxxxx2-002                                c/oLinebarger Goggan Blair & Sampson            Insolvency
P.O. Box 4153                                  LLP                                             P.O. Box 21126
Oklahoma City, OK 73124                        Attn: Officer or Managing Agent                 Philadelpia, PA 19114
                                               2323 Bryan Street, Ste 1600
                                               Dallas, TX 75201

CIT                                            Dallas County Appraisal                         Jareds Jewelers
xxxxxxxxx2-003                                 c/oLinebarger Goggan Blair & Sampson            375 Ghent Rd.
P.O. Box 4153                                  LLP                                             Akron, OH 44333
Oklahoma City, OK 73124                        Attn: Office or Managing Agent
                                               2777 N Stemmons Frwy Suite 1000
                                               Dallas, TX 75207

Citibank/The Home Depot                        EnerBankUSA                                     Layi Adio Oladapo
xxxxxxxxxxxx5784                               xxxxxx5881                                      5502 Luna Drive
Attn: Recovery/Centralized Bankruptcy          Attn: Bankruptcy                                Rowlett, TX 75088
PO Box 790034                                  1245 Brickyard Rd Ste 600
St Louis, MO 63179                             Salt Lake City, UT 84106


City of Rowlett Appraisal                      Freedom Plus                                    Linebarger Goggan Blair et al
c/oLinebarger Goggan Blair & Sampson           xxxxxxx0808                                     2777 N. Stemmons Freeway, Suite
LLP                                            Attn: Bankruptcy                                1000
Attn Officer or Managing Agent                 PO Box 2340                                     Dallas, Texas 75207
2323 Bryan Street, Ste 1600                    Phoenix, AZ 85002
Dallas, TX 75201

Comenitybank/Jared                             Garland ISD Appriasal                           Marcus by Goldman Sachs
xxxxxxxxxxxx6264                               Gay,McCall,Isaacks,Gordon&Roberts,P             xxxxxxxxx6957
Attn: Bankruptcy Dept                          C                                               Attn: Bankruptcy
PO Box 182125                                  Attn: Officer or Managing Agent                 PO Box 45400
Columbus, OH 43218                             1919 S. Shiloh Rd., Ste 310 LB 40               Salt Lake City, UT 84145
                                               Garland, TX 75042
      Case 19-33073-sgj13 Doc 34 Filed 02/03/20                      Entered 02/03/20 09:09:57            Page 16 of 16
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                              DALLAS DIVISION

  IN RE: Layi Adio Oladapo                                                       CASE NO.   19-33073-13
                                   Debtor


         Tosanbami Olubunmi Oladapo                                             CHAPTER     13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #2)

NTTA                                            Tom Powers
xxxxx1934                                       Office of the Standing Ch. 13 Trustee
PO Box 660244                                   125 E. John Carpenter Freeway
Dallas, TX 75266                                11th Floor, Suite 1100
                                                Irving, TX 75062


Parkland Hospital Appraisal                     Tom Powers
c/oLinebarger Goggan Blair & Sampson            Standing Chapter 13 Trustee
LLP                                             125 E. John Carpenter Freeway
Attn: Officer or Managing Agent                 11th Floor, Suite 1100
2323 Bryan Street, Ste 1600                     Irving, TX 75062
Dallas, TX 75201

Quick Pass Customer Service Center              TXU/Texas Energy
xxxx7680                                        xxxxxxxxxxxx2861
PO Box 71116                                    Attn: Bankruptcy
Charlotte, NC 28272                             PO Box 650393
                                                Dallas, TX 75265


Southern Tire Mart                              United States Attorney - NORTH
P.O. Box 1000, Dept 143                         3rd Floor, 1100 Commerce St.
Memphis, TN 38148                               Dallas, TX 75242




State Comptroller                               United States Trustee
Revenue Accounting Div Bankrup                  1100 Commerce St., Room 976
PO Box 13528                                    Dallas, TX 75242
Austin, Tx 78111



Texas Alcoholic Beverage Comm
Licences and Permits Division
P.O. Box 13127
Austin, TX 78711-3127



TEXAS EMPLOYMENT COMMISSION
TEC BUILDING-BANKRUPTCY
101 E. 15TH STREET
AUSTIN, TX 78778
